                          Case 19-12031-CSS              Doc 257        Filed 01/27/20         Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------------x
                                                                       :
         In re:                                                        :   Chapter 11
                                                                       :
         GCX Limited, et al.,1                                         :   Case No. 19-12031 (CSS)
                                                                       :
                           Debtors.                                    :   Jointly Administered
                                                                       :
                                                                       :   RE: Docket No. 239
         --------------------------------------------------------------x

              ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS WITHIN WHICH
             TO FILE A CHAPTER 11 PLAN AND TO SOLICIT ACCEPTANCES THERETO

                  Upon consideration of the motion (the “Motion”)2 of the Debtors for entry of an order

         pursuant to 11 U.S.C. § 1121(d) extending the Debtors’ exclusive periods in which to file a

         chapter 11 plan or plans of reorganization and to solicit acceptances of such plan or plans; and it

         appearing that the relief requested in the Motion is in the best interests of Debtors’ estates, their

         creditors, and other parties in interest; and this Court having jurisdiction to consider the Motion

         pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

         United States District Court for the District of Delaware, dated as of February 29, 2012; and

         consideration of the Motion and the relief requested therein being a core proceeding pursuant to

         28 U.S.C. § 157(b); and it appearing that this Court may enter a final order consistent with

         Article III of the United States Constitution; and venue being proper before this Court pursuant to


         1
              The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number,
              as applicable, are: GCX Limited (n/a); FLAG Telecom Development Limited (n/a); FLAG Telecom Group
              Services Limited (n/a); FLAG Telecom Ireland Network DAC (n/a); FLAG Telecom Network Services DAC
              (n/a); FLAG Telecom Network USA Limited (2662); Reliance FLAG Atlantic France SAS (n/a); Reliance FLAG
              Telecom Ireland DAC (n/a); Reliance Globalcom Limited (n/a); Reliance Vanco Group limited (n/a); Vanco
              Australasia Pty Limited (n/a); Vanco GmbH (n/a); Vanco SAS (n/a); Vanco UK Limited (n/a); Vanco US, LLC
              (0221); and VNO Direct Limited (n/a). The location of Debtor FLAG Telecom Network USA Limited’s principal
              place of business and the Debtors’ service address in these chapter 11 cases is 3190 S. Vaughn Way, # 550,
              Aurora, CO 80014.
         2
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
25849229.2
                          Case 19-12031-CSS         Doc 257      Filed 01/27/20     Page 2 of 2



         28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided, and

         it appearing that no other or further notice need be provided; and this Court having found and

         determined that the relief sought in the Motion is in the best interests of the Debtors, their estates,

         their creditors, and all other parties in interest; and this Court having determined that the legal and

         factual bases set forth in the Motion establish just cause for the relief granted herein; and upon all

         of the proceedings had before this Court; and after due deliberation and sufficient cause appearing

         therefor,

                           IT IS HEREBY ORDERED THAT:

                1.         The Motion is granted as set forth herein.

                2.         The Plan Period, during which the Debtors have the exclusive right to propose a

         plan or plans of reorganization in these Chapter 11 Cases, is hereby extended through and including

         April 13, 2020.

                3.         The Solicitation Period, during which Debtors have the exclusive right to solicit

         acceptances of a plan or plans of reorganization in these Chapter 11 cases, is hereby extended

         through and including June 11, 2020.

                4.         The relief granted herein shall be without prejudice to the Debtors’ rights to request

         further extensions of the Exclusive Periods or to seek other appropriate relief.

                5.         This Court shall retain jurisdiction with respect to all matters relating to the

         implementation or interpretation of this order.




25849229.2           Dated: January 27th, 2020
                     Wilmington, Delaware                    2
                                                            CHRISTOPHER S. SONTCHI
                                                            UNITED STATES BANKRUPTCY JUDGE
